               IN THE UNITED STATES DISTRICT COURT FOR THE
                      WESTERN DISTRICT OF OKLAHOMA

LAWRENCE L. BARRIENTEZ,                       )
                                              )
                            Petitioner,       )
                                              )
              vs.                             )          No. CIV-18-1020-C
                                              )
JIMMY MARTIN, Warden                          )
                                              )
                            Respondent.       )

              ORDER ADOPTING REPORT AND RECOMMENDATION

       Petitioner received preliminary permission from the Tenth Circuit to file a second

or successive petition for habeas corpus pursuant to 28 U.S.C. § 2254 challenging the

constitutionality of his state court convictions. Pursuant to the provisions of 28 U.S.C.

§ 636(b)(1)(B), the matter was referred to United States Magistrate Judge Bernard M.

Jones, who entered a Report and Recommendation (“R&R”) on February 26, 2019,

recommending the Court deny Petitioner a Certificate of Appealability (“COA”).

Petitioner has timely objected.

       Judge Jones accurately sets out the substantive facts and law, and the Court only

highlights a few points to address the argument raised by Petitioner. First, the Court notes

that Petitioner argues that a three-judge panel of the Circuit found the factual predicate for

his claim in granting the COA. On this issue, Petitioner misstates the nature of the

Circuit’s finding. As Judge Jones noted, the Circuit makes only a preliminary finding of

possible merit, rather than a determination on the merits of the case. Case v. Hatch, 731

F.3d 1015, 1028 (10th Cir. 2013). Thus, rather than establishing that Petitioner has shown
he could not have timely discovered the prosecutorial misconduct, the Circuit’s decision

merely noted that Petitioner had raised a question on the issue. It is for this Court to

determine in the first instance whether there is factual support for that claim. As Judge

Jones noted in the R&R, Petitioner has failed to make this showing. As set forth more

fully by Judge Jones, the evidence demonstrate Petitioner could have, with the exercise of

due diligence, discovered the alleged wrongdoing as early as 2008. Accordingly, habeas

relief is not warranted.

       As set forth more fully herein, the Court adopts, in full, the Report and

Recommendation of the Magistrate Judge (Dkt. No. 16). The Motion to Dismiss Second

and Successive Habeas Petition (Dkt. No. 7) is GRANTED. Petitioner’s habeas petition

(Dkt. No. 1) is DISMISSED for lack of jurisdiction. A separate judgment will issue.

       IT IS SO ORDERED this 14th day of March, 2019.




                                            2
